ORDER
This matter came before the court on a petition for writ of certiorari filed by the City of Providence and its police chief to review a Superior Court preliminary injunction which inter alia prohibited petitioners from requiring plaintiff John Simoneau to undergo a psychiatric evaluation. After carefully reviewing the memoranda submitted by the parties in respect to the issue of the chiefs authority to order such an evaluation, we conclude that the hearing justice erred in granting injunctive relief in this case. The police chief may require Simoneau to submit to the psychological evaluation.
The petition for writ of certiorari is granted, and the order granting injunctive relief in this case is quashed.